Citation Nr: 0908816	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, that confirmed and continued the previously 
assigned rating of 30 percent for the service-connected PTSD.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is shown to be 
manifested by a level of impairment that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, panic attacks more than once per week, 
impaired judgment, disturbances of motivation and mood with 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  Findings of obsessional rituals which interfere with 
routine activities, illogical speech, near-continuous panic 
attacks, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene with the inability 
to establish and maintain effective work and social 
relationships are not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating, but 
no higher, for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 
9411 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated April 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Federal Circuit held in Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; "Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim." (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The notice errors did not affect the essential fairness of 
the adjudication because VA has obtained all relevant 
evidence and the appellant has demonstrated actual knowledge 
of what was necessary to substantiate the claim.  
Specifically, a review of the appellant's representative's 
statement, received in May 2006, shows that the submission 
was filed subsequent to the October 2005 statement of the 
case, which listed all of the relevant criteria for an 
increased rating.  The representative's statement discussed 
the most recent medical findings regarding PTSD, to include 
symptoms associated with PTSD, such as nightmares and 
flashbacks, in terms of the rating schedule.  These actions 
by the Veteran's representative indicate actual knowledge of 
the right to submit additional evidence and of the 
availability of additional process.  

As both actual knowledge of the Veteran's procedural rights, 
and the evidence necessary to substantiate the claim have 
been demonstrated and the Veteran, and those acting on his 
behalf, have had a meaningful opportunity to participate in 
the development of his claim, the Board finds that no 
prejudice to the Veteran will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II. Increased Rating

In April 2005 the Veteran requested an increased rating for 
his service-connected PTSD. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned when the 
veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when the veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned when the veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

An August 24, 2004 VA examination found the Veteran to have 
mild paranoid ideation.  When asked if he had hallucinations, 
the Veteran reported that he heard screams and had smells of 
mud and blood, similar to flashbacks of his Vietnam 
experiences.  He also reported becoming obsessive about the 
screams he heard but denied panic attacks.  The examiner 
diagnosed moderate PTSD with a GAF score of 50. 

At the June 2005 PTSD examination the Veteran reported 
nightmares twice a week of falling and smelling blood and 
mud.  He also had dreams about a friend being shot in the 
stomach. The examiner noted that the Veteran avoids crowds, 
and has problems getting along with people.  The examiner 
noted symptoms of combat dreams twice a week, irritability, 
temper outbursts, avoidance of crowds, hypervigilance, 
startle response, flashbacks of screams and exploding shells, 
mistrust and emotional detachment.  The Veteran reported 
occasional homicidal ideation, but denied intent or plan.  He 
denied suicidal ideation.  

The Veteran was found to have difficulties with anger and 
problems getting along with people as well as problems with 
judgment related to his anger and impatience. The examiner 
noted a poor short term memory but no evidence of a thought 
disorder.  Also noted were problems with irritability, anger, 
mistrust, and low frustration tolerance which interfered with 
the Veteran's ability to get along with others.  The examiner 
opined that the Veteran had difficulty with anger prior to 
Vietnam, but that his current difficulties were partly 
related to his traumatic experiences in Vietnam. The Veteran 
was diagnosed with mild PTSD and a GAF score of 55.    

Progress notes from Dr. W.R. dated from August 10, 2004 
through July 7, 2005 were submitted. In August 2004 Dr. W.R. 
found the Veteran to be cooperative and friendly, without 
avoidance.   His mood was euthymic with normal affect, and 
with mildly impaired attention and concentration.  W.R. found 
the Veteran to have a good remote memory but impaired 
immediate recall.  The Veteran denied any suicidal or 
homicidal ideation or intrusive thoughts.  In February 2005 
W.R. found the Veteran's current mental status to be the same 
as before with target symptoms of emotional over reactivity 
with somatic tension and concerns of losing self control.  
The Veteran also presented with the onset of insomnia and 
problems with attention and concentration.  W.R. provided a 
GAF score of 60.  On April 5, 2005 W.R. noted the Veteran to 
have a blunted affect and to be mildly anxious. The Veteran 
reported no suicidal ideation or psychotic features.  His 
attention and concentration were slightly impaired but 
functional. The Veteran's judgment was good and his insight 
was fair.  On April 29, 2005 W.R. found the Veteran's mood to 
be unpredictable with mixed manic, agitated and depressed 
mood.  Dr. W.R. gave a prognosis of the Veteran's poor 
ability to relate to others and to sustain work, and poor 
ability to respond to change and stress in work settings.  
W.R. provided a GAF score of 45.  In July 2005 W.R. noted 
some improvement in the Veteran's mood but it was still 
unpredictable and provided a GAF score of 55. 

VA examinations in August 2004 and June 2005 note that the 
Veteran continued to report symptoms such as frequent 
nightmares, intrusive thoughts, avoidance, depression, and 
irritability.  He reportedly avoided crowds, had trouble 
getting along with others and irritability, as well as 
mistrust and emotional detachment.  In addition, the Veteran 
displayed disturbances of mood and difficulty in establishing 
and maintaining effective work and social relationships

According to examiners, the Veteran was cooperative, well-
groomed, and able to maintain minimal personal hygiene and 
other basic activities of daily living.  It should be noted, 
however, that hallucinations were denied and there was no 
evidence of delusions.  Moreover, there was no evidence of 
obsessional rituals, spatial disorientation or neglect of 
personal appearance.

Overall, the totality of the PTSD symptoms more nearly 
approximate the criteria for the assignment of a 50 percent 
rating.  The Veteran has disturbances of mood and difficulty 
in establishing and maintaining effective work and social 
relationships.  These are symptoms associated with the 
criteria for a 50 percent rating.  The Veteran does not 
exhibit most of the symptomatology associated with the 
assignment of a 70 percent rating.  For example, the Veteran 
does not have obsessional rituals, illogical obscure or 
irrelevant speech, near-continuous panic or depression that 
affects his ability to function independently or 
appropriately.  The Veteran has some impulse control, but 
rarely, if ever, has periods of physical violence against 
others.  The Veteran does not exhibit spatial disorientation, 
neglect of personal appearance or hygiene.  Moreover, the 
Veteran has been married to the same woman for over 30 years, 
he has daily contact with his son, and he attends church 
weekly.  While the evidence shows that the Veteran has 
difficulty in establishing and maintaining effective social 
relationships, as evidenced by his isolation and anger when 
dealing with people, he clearly does not exhibit an inability 
to establish and maintain such relationships as is evidenced 
by his lengthy marriage.  

Global Assessment of Functioning (GAF) scores have been 
between 45 and 60.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); and a 
GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

The record reflects increased PTSD symptoms, which warrant 
the assignment of an increased, 50 percent rating; but, the 
PTSD symptomatology does not rise to a level that would 
warrant an evaluation higher than 50 percent under the 
applicable rating criteria.  The totality of the evidence 
paints a disability picture that is more nearly approximated 
by the assignment of a 50 percent evaluation, but no higher.  
The criteria for the assignment of this 50 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


ORDER

An increased rating to 50 percent, but no higher, for the 
service-connected PTSD, is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 







____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


